EXECUTION COPY





April 27, 2018
Bill Wilson
Address on file with the Company
Re:
Employment Agreement Amendment

Dear Bill:
This letter confirms our recent discussions regarding certain changes to your
Employment Agreement, dated October 16, 2017, with Townsquare Media, Inc. (the
“Company”). Except as otherwise set forth herein, the terms and conditions of
your Employment Agreement will be unaffected by this letter. Capitalized terms
used but not defined herein will have the meaning set forth in your Employment
Agreement.
•
Base Salary. Effective immediately, your Base Salary will increase to
$1,000,000.



•
Annual Bonus. Your annual cash bonus for each of the Company’s 2018 and 2019
fiscal years will be no less than your Target Bonus.





* * *
We are looking forward to your continued leadership.
















[Signature Page Follows]











--------------------------------------------------------------------------------










 


 
 
 
 
Townsquare Media, Inc.
 
 
 
 
 
/s/ David Quick
 
 
By: David Quick
 
 
Title: Chair, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
/s/ Bill Wilson
 
 
Bill Wilson
 
 
 
 
 
 
 
 























































Signature Page to Employment Agreement




    